DETAILED ACTION
Status of the Claims
1.	Claims 1-9, 11-20 and 22-30 are pending.
Status of the Rejections
2.	 Rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendment. 
	Rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Muthusamy et al. (US 2017/0045527) is being modified to address new limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8, 12-19, 22-23 and 25-30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Muthusamy et al. (US 2017/0045527) in view of Bernett et al. (US 201380171095).
Claim 1. Muthusamy et al. teach a system for separating multi-subunit proteins in a sample (Beckman instrument for separating ligand-heterodimer complex from multimeric mixture; [0077][0008]) comprising:
 a) a ligand [0077], 
b) a background electrolyte buffer [0077], 
c) the sample (analyte-ligand complex of multimeric mixture) [0077][0008], 
d) a capillary [0077], 
e) an anode at or near one end of the capillary [0042], and 
f) a cathode at or near the other end of the capillary [0042], 
wherein the sample is mixed with the ligand to form at least one ligand-protein complex (ligand-heterodimer complex, the heterodimer is a protein; [0028] and loaded into the capillary at the anode end of the capillary [0061][0077]), and 
wherein the capillary is filled with the background electrolyte buffer mixed with the ligand (ligand plug which is solution form is placed in capillary comprised of background electrolyte; [0077], thus ligand in the electrolyte forms a electrolyte buffer mixed with ligand as claimed [0077]).  
	Muthusamy et al. teach the ligand i.e. chain-A-specific or chain-B-specific antibody could be modified to avoid interference with identification and quantification [0070]. Muthusamy et al. teach the modification is performed using biotinylation and do not teach the use of glutamic acid or aspartic acid bound to non-binding region of the ligand. 
	However, Bernett et al. teach method of purifying antibodies from mixture of multimer antibodies by modifying the isoelectric point of one of the chains with glutamic acid without compromising the binding affinity of the antibody to the antigen [0449][0019][0291]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bernett et al. teaching to modify the ligand with glutamic acid because it was one of the known methods to change the isoelectric point of the ligand/antibody for separation and moreover in view of Bernett et al. teaching it would have been obvious to alter the non-binding region of the ligand with glutamic acid in order to avoid altering the binding affinity of the binding region of the ligand. 

Claim 2. Muthusamy et al. teach a detector located near the cathode end of the capillary, wherein the detector detects 210 nm to 220 nm light absorbance or laser induced fluorescence (detector is positioned near the cathode end of the capillary [0058] and is capable of detecting protein at 220 nm by absorbance; [0043]).  

Claim 3. Muthusamy et al. teach the sample comprises at least one homodimer, at least one heterodimer, or combination thereof (sample i.e. mixture of multimer comprises homodimer and heterodimer [0005][0059]).  

Claim 4. Muthusamy et al. teach a first ligand-protein complex is formed when the ligand binds to the first subunit of the at least one heterodimer and does not bind to the second subunit of the at least one heterodimer (second complex of ligand and heterodimer [0059][0046]).

Claim 5. Muthusamy et al. teach a second ligand-protein complex is formed when the ligand binds to the at least two identical first or second subunits of the homodimer (first complex of ligand-first homodimer [0059], the homodimer is comprised of two same or functionally equivalent subunits [0029]).  

Claim 6. Muthusamy et al. teach the at least one ligand-protein complex is configured to have an altered charge, a mass, a hydrodynamic size, an electrophoretic mobility, or a combination of thereof when the ligand binds to the subunits of the multi-subunit protein (the ligand-protein complex has different electrophoretic mobility [0007][0050]).  

Claim 7. Muthusamy et al. teach a second ligand-protein complex has a lower electrophoretic mobility than a first ligand-protein complex (the homodimer-ligand complex (homo-AmAb) is slower or lower electrophoretic mobility (see trace c of Fig 3) compared to the heterodimer-ligand (bsAb1) complex (see trace a of Fig 3)).  

Claim 8. Muthusamy et al. teach the ligand is a peptide or a peptide fragment [0026]
.  

Claim 12. Muthusamy et al. teach the background electrolyte buffer comprises Amino-n-Caproic Acid (EACA), a Triethylene tetramine (TETA), and Hydroxypropylmethyl-cellulose (HPMC) (background electrolyte is Amino-n-Caproic Acid (EACA) [0077]).
  
Claim 13. Muthusamy et al. teach a method for isolating a multi-subunit target protein in a sample mixture ([0066] and [0077]-[0079]) comprising the steps of.  
(a) creating a mixture of the sample and a ligand to form at least one ligand-protein complex (ligand-heterodimer complex, the heterodimer is a multimer protein; [0028]), 
(b) applying the mixture to a capillary, wherein the capillary is filled with a background electrolyte buffer mixed with the ligand (mixture is loaded into the capillary at the anode end of the capillary [0061][0077] and ligand plug which is solution form is placed in capillary comprised of background electrolyte; [0077], thus ligand in the electrolyte forms a electrolyte buffer mixed with ligand as claimed [0077]), 
(c) applying a voltage across the capillary [0077], 
(d) allowing the multi-subunit proteins and the at least one ligand-protein complex to move through the capillary (uncomplexed homodimer and ligand-heterodimer complex moves through capillary during separation [0077][0073], wherein the ligand-protein complex is configured to have an altered charge, a mass, a hydrodynamic size, an electrophoretic mobility ((the ligand-protein complex has different electrophoretic mobility [0007][0050]), and 
(e) isolating the target protein, which is separated from non-target proteins [0078].  
Muthusamy et al. teach the ligand i.e. chain-A-specific or chain-B-specific antibody could be modified to avoid interference with identification and quantification [0070]. Muthusamy et al. teach the modification is performed using biotinylation and do not teach the use of glutamic acid or aspartic acid bound to non-binding region of the ligand. 
	However, Bernett et al. teach method of purifying antibodies from mixture of multimer antibodies by modifying the isoelectric point of one of the chains with glutamic acid without compromising the binding affinity of the antibody to the antigen [0449][0019][0291]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bernett et al. teaching to modify the ligand with glutamic acid because it was one of the known methods to change the isoelectric point of the ligand/antibody for separation and moreover in view of Bernett et al. teaching it would have been obvious to alter the non-binding region of the ligand with glutamic acid in order to avoid altering the binding affinity of the binding region of the ligand. 

Claim 14. Muthusamy et al. teach the capillary comprises a cathode end, an anode end, and a detector [0042][0058].

Claim 15. Muthusamy et al. teach the detector is near the cathode end of the capillary and detects 210 nm to 220 nm light absorbance or laser induced fluorescence (detector is positioned near the cathode end of the capillary [0058] and is capable of detecting protein at 220 nm by absorbance; [0043]).  

Claim 16. Muthusamy et al. teach the voltage is 28 kV [0077] but do not teach the voltage is 30 kilovolts.  However, a prima facie case of obviousness exists wherein the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985) (see MPEP 2144.05 I.) and would have been obvious to optimize the voltage value depending on time of analytes to be separated to arrive at the claimed invention. 


Claim 17. Muthusamy et al. teach the sample comprises at least one homodimer, at least one heterodimer, or combination thereof, wherein the at least one heterodimer comprises a first subunit and a second subunit, and the at least one homodimer comprises at least two identical first or second subunits (sample i.e. mixture of multimer comprises homodimer and heterodimer [0005][0059][0029]).  

Claim 18. Muthusamy et al. teach the at least one heterodimer comprises a bispecific antibody [0010].

Claim 19. Muthusamy et al. teach the ligand is a peptide or a peptide fragment [0026].  

Claim 22. Muthusamy et al. teach a first ligand-protein complex is formed when the ligand binds to the first subunit of the at least one hetero dimer and does not bind to the second subunit of the at least one hetero dimer (second complex of ligand and heterodimer [0059][0046]).  

Claim 23. Muthusamy et al. teach a second ligand-protein complex is formed when the ligand binds to the at least two identical first or second subunits of the homodimer (first complex of ligand-first homodimer [0059], the homodimer is comprised of two same or functionally equivalent subunits [0029]).    

Claim 25. Muthusamy et al. teach the background electrolyte buffer comprises Amino-n- Caproic Acid (EACA), a Triethylene tetramine (TETA), and Hydroxypropylmethylcellulose (HPMC) (background electrolyte is Amino-n-Caproic Acid (EACA) [0077]).  

Claim 26. Muthusamy et al. teach comprising quantifying the amount of the target protein in the sample [0009][0060].  

Claim 27. Muthusamy et al. teach an affinity capillary electrophoresis ligand (affinity capillary electrophoresis comprising ligand; [0077]) comprising a binding region (ligand modified by amino acid sequence, see claim 35 and [0062]; amino acid sequence reads on binding region), wherein said binding region binds a protein of interest [0062].
Muthusamy et al. teach the ligand i.e. chain-A-specific or chain-B-specific antibody could be modified to avoid interference with identification and quantification [0070]. Muthusamy et al. teach the modification is performed using biotinylation and do not teach the use of glutamic acid or aspartic acid bound to non-binding region of the ligand. 
	However, Bernett et al. teach method of purifying antibodies from mixture of multimer antibodies by modifying the isoelectric point of one of the chains with glutamic acid without compromising the binding affinity of the antibody to the antigen [0449][0019][0291]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bernett et al. teaching to modify the ligand with glutamic acid because it was one of the known methods to change the isoelectric point of the ligand/antibody for separation and moreover in view of Bernett et al. teaching it would have been obvious to alter the non-binding region of the ligand with glutamic acid in order to avoid altering the binding affinity of the binding region of the ligand. 

Claim 28. Muthusamy et al. teach the protein of interest is a homodimer or a heterodimer [0029].  

Claims 29 and 30. Muthusamy et al. teach the binding region is a polypeptide or small molecule (binding region of ligand could be amino acid sequence see claim 35 and [0062] or biotinylated; [0070]).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. as applied to claims 1 and 13 above, and further in view of Ellerman et al. (US 2019/0270814).
Claim 9. Muthusamy et al. do not teach the ligand is selected from the group consisting of a human CD3 peptide, a mouse CD3 peptide, a rat CD3 peptide, a rabbit CD3 peptide, and a cynomolgus monkey CD3 peptide. However, Ellerman et al. teach anti-CD3 derived from human or rats as binding molecule for forming complex with target molecules [0165][0166]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Ellerman et al. teaching to use CD3 as the ligand/binding molecule in Muthusamy et al. system because it was known ligand to be used and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. (see MPEP § 2143, B.).

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. as applied to claims 1 and 13 above, and further in view of Heldwein et al. (US 2015/0004168) as evidenced by Kumari et al. (Analytical Biochemistry, 2019, 566, 20-22).
Claim 11. Muthusamy et al. teach the sample is mixed with the ligand [0028][0077] but do not teach it is mixed in: (A) a low pH urea buffer; or (B) a high pH HEPES buffer in combination with 0.1% Polysorbate 20.  However, Heldwein et al. teach sample-ligand complex (LOX-1-E2E10) was treated with reduction buffer comprising urea buffer at low pH to reduce disulfide bonds [0302] to dissociate homodimers and heterodimers in order to prevent random reassembly resulting in misfolded proteins as evidenced by Kumari (see page 20, col. 1). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Heldwein et al. teaching to dissolve the sample-ligand mixture in low pH urea buffer of Muthusamy et al. because urea treatment reduces disulfide bonds to prevent random reassembly resulting in misfolded proteins which would hinder homo and heterodimers separation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759